DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments of May 13, 2021, are noted and entered.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on June 11, 2021, by Benjamin S. Prebyl.

Amend claim 16 as follows:
16. Textile substrate made from reinforcing fibers for the production of composite-material preforms comprising a unidirectional composite including at least one flat layer of multifilament reinforcing yarns arranged alongside and parallel to one another, 
wherein 
the multifilament reinforcing yams arranged alongside one another are joined together by transverse threads,

the transverse threads have a core/sheath structure with a first component forming the sheath and a second component forming the core, wherein the first component has a lower melting point than the second component, the first component is a fusible thermoplastic polymer material, and the multifilament reinforcing yams arranged alongside one another are joined together via the first component of the transverse threads by meltbonding; wherein the transverse threads have a linear density in the range of about 20 to about 50 [[200]] dtex and the number of transverse threads in the longitudinal direction of the multifilament reinforcing yarns lies in the range of 0.6 to 2 threads/cm.

Allowable Subject Matter
Claims 1-5 and 7-20 are directed to an allowable product.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as US Pub. No. 2003/0180514 to Baudonnel, USPN 6,995,099 to Nishimura and US Pub. No. 2006/0154020 to Kasuya, do not appear to teach the specifically claimed textile substrate having each of the claimed flat layer of multifilament and parallel reinforcing yarns, the specifically claimed transverse threads comprising a core/sheath structure having the claimed linear density range, and the specifically claimed structure. Specifically, the prior art does not appear to suggest the claimed combination of properties wherein the transverse threads with the first and second component have the claimed linear density which joins the yarns to the threads as claimed.  Note that based on Applicants’ remarks of May 13, 2021, and .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
Conclusion
The following prior art are made of record as they are considered pertinent to Applicants’ disclosure: US Pub. No. 2010/0285265 to Shinoda and US Pub. No. 2012/0270454 to Chiou are cited to show the state of the fiber reinforcement art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786